
	
		I
		112th CONGRESS
		1st Session
		H. R. 2161
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Capuano, Ms. Chu,
			 Mr. Conyers,
			 Ms. Eshoo,
			 Mr. Gutierrez,
			 Mr. Heinrich,
			 Mr. Honda,
			 Mrs. Maloney,
			 Mr. George Miller of California,
			 Mr. Polis,
			 Ms. Linda T. Sánchez of California,
			 Mr. Schiff, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to promote
		  innovation, investment, and research in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as—
			(1)the
			 Immigration Driving Entrepreneurship
			 in America Act of 2011; or
			(2)the
			 IDEA Act of
			 2011.
			IAttracting and
			 Retaining Innovators and Job Creators
			101.U.S. graduates
			 in science, technology, engineering, and mathematics
				(a)Advanced STEM
			 graduatesSection 203(b)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1153(b)(1)) is amended—
					(1)in the matter preceding subparagraph (A),
			 by striking (A) through (C) and inserting (A) through
			 (D); and
					(2)by adding at the
			 end the following:
						
							(D)Advanced
				graduates in science, technology, engineering and mathematicsAn
				alien is described in this subparagraph if—
								(i)the alien
				possesses a graduate degree at the level of master’s or higher in a field of
				science, technology, engineering, or mathematics from a United States
				institution of higher education that has been designated by the Director of the
				National Science Foundation as a research institution or as otherwise excelling
				at instruction in such fields;
								(ii)the alien has an
				offer of employment from a United States employer in a field related to such
				degree; and
								(iii)the employer is
				offering and will offer wages that are at least—
									(I)the actual wage
				level paid by the employer to all other individuals with similar experience and
				qualifications in the same occupational classification; or
									(II)the prevailing
				wage level for the occupational classification in the area of
				employment;
									whichever is
				greater, based on the best information available as of the time of filing the
				petition..
					(b)Cap
			 exemptionSection 201(b)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
					
						(F)Aliens described in paragraph (1)(B) or
				(1)(D) of section
				203(b).
						.
				(c)Removing visa
			 hurdles for students
					(1)Providing dual
			 intent
						(A)In
			 generalSection 101(a)(15)(F)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) is amended by striking an
			 alien having a residence in a foreign country which he has no intention of
			 abandoning, who is a bona fide student qualified to pursue a full course of
			 study and who and inserting an alien who is a bona fide student
			 qualified to pursue a full course of study, who (except for a student qualified
			 to pursue a full course of study at an institution of higher education) has a
			 residence in a foreign country which the alien has no intention of abandoning,
			 and who.
						(B)Conforming
			 amendments
							(i)Section 214(b) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by striking
			 (other than a nonimmigrant and inserting (other than a
			 nonimmigrant described in section 101(a)(15)(F) if the alien is qualified to
			 pursue a full course of study at an institution of higher education, other than
			 a nonimmigrant.
							(ii)Section 214(h) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(h)) is amended by inserting
			 (F) (if the alien is qualified to pursue a full course of study at an
			 institution of higher education), before H(i)(b).
							(2)Extensions in
			 cases of lengthy adjudications
						(A)In
			 generalSection 214 of the Immigration and Nationality Act (8
			 U.S.C. 1154) is amended by adding at the end the following:
							
								(s)Extensions in
				cases of lengthy adjudications
									(1)Exemption from
				limitationsNotwithstanding subsection (c)(2)(D), (g)(4) and (m),
				the authorized stay of an alien described in paragraph (2) may be extended
				pursuant to paragraph (3) if 365 days or more have elapsed since the filing of
				any of the following:
										(A)An application for
				labor certification under section 212(a)(5)(A), in a case in which
				certification is required or used by an alien to obtain status under section
				203(b).
										(B)A petition
				described in section 204(b) to accord the alien a status under section
				203(b).
										(2)Aliens
				describedAn alien is described in this paragraph if the alien
				was previously issued a visa or otherwise provided nonimmigrant status
				under—
										(A)section 101(a)(15)(F);
										(B)section
				101(a)(15)(H)(i)(b); or
										(C)section
				101(a)(15)(L).
										(3)Extension of
				statusThe Secretary of Homeland Security shall extend the stay
				of an alien who qualifies for an extension under paragraph (1) in one-year
				increments until such time as a final decision is made—
										(A)to deny the
				application described in paragraph (1)(A), or, in a case in which such
				application is granted, to deny a petition described in paragraph (1)(B) filed
				on behalf of the alien pursuant to such grant;
										(B)to deny the
				petition described in paragraph (1)(B); or
										(C)to grant or deny
				the alien’s application for an immigrant visa or adjustment of status to that
				of an alien lawfully admitted for permanent residence.
										Work
				authorization shall be provided to an alien whose stay is extended under this
				paragraph..
						(B)Conforming
			 amendmentSection 106 of the
			 American Competitiveness in the 21st Century Act is amended by striking
			 subsections (a) and (b).
						(3)DefinitionsSection
			 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by
			 adding at the end the following:
						
							(52)The term institution of higher
				education has the meaning given such term in section 101(a) of the
				Higher Education Act of 1965 (20 U.S.C. 1001(a)).
							(53)The term employer shall
				include any group treated as a single employer under subsection (b), (c), (m),
				or (o) of section 414 of the Internal Revenue Code of
				1986.
							.
					(d)Conforming
			 amendmentsSection 204(a)(1)(F) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(a)(1)(F)) is amended—
					(1)by inserting
			 203(b)(1)(D), after 203(b)(1)(C),; and
					(2)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security.
					102.Entrepreneurs
			 who establish businesses and create jobs in the United States
				(a)Start-Up
			 business and job creation visasSection 203(b) of the Immigration
			 and Nationality Act (8 U.S.C. 1153(b)) is amended—
					(1)by redesignating
			 paragraph (6) as paragraph (7); and
					(2)by inserting after
			 paragraph (5) the following:
						
							(6)Start-up
				entrepreneurs
								(A)In
				generalVisas shall be made
				available, notwithstanding subsection (a)(2) or (d) of section 201 or the
				matter preceding paragraph (1) of this subsection, to qualified immigrants who
				are described in subparagraph (B) or (C).
								(B)Venture
				capital-backed start-up entrepreneursAn alien is described in this subparagraph
				if the alien intends to engage in a new commercial enterprise (including a
				limited partnership or similar entity) in the United States—
									(i)with respect to
				which the alien has completed an investment agreement requiring an investment
				in the enterprise in an amount not less than $500,000 on the part of—
										(I)a qualified
				venture capital operating company;
										(II)1 or more
				qualified angel investors (of which at least 1 such investor is providing
				$100,000 of the required investment); or
										(III)a qualified
				business entity; and
										(ii)which will
				benefit the United States economy and, during the 2-year period beginning on
				the date on which the visa is issued under this paragraph, will—
										(I)create full-time
				employment for at least 3 United States workers;
										(II)raise not less
				than an additional $1,000,000 in capital investment; or
										(III)generate not
				less than $1,000,000 in revenue.
										(C)Self-sponsored
				start-up entrepreneursAn
				alien is described in this subparagraph if—
									(i)the alien has
				engaged in a new commercial enterprise (including a limited partnership or
				similar entity) in the United States that benefits the United States
				economy;
									(ii)the enterprise has created full-time
				employment for at least 3 United States workers; and
									(iii)by not later than the end of the 2-year
				period beginning on the date on which the visa is issued under this paragraph,
				the enterprise will create full-time employment for a total of at least 10
				United States workers (which total may include the employment described in
				clause (ii)).
									(D)MethodologiesThe Secretary of Homeland Security, in
				consultation with the Secretary of Commerce, shall recognize reasonable
				methodologies for determining the number of direct and indirect jobs created by
				a commercial enterprise, including such jobs that are estimated to have been
				created indirectly through revenues generated from increased exports, improved
				regional productivity, or increased domestic capital investment resulting from
				the commercial enterprise.
								(E)DefinitionsFor
				purposes of this paragraph:
									(i)Full-time
				employmentThe term
				full-time employment means employment in a position that requires
				at least 35 hours of service per week at any time, regardless of who fills the
				position. Such employment may be satisfied on a full-time equivalent basis by
				calculating the number of full-time employees that could have been employed if
				the reported number of hours worked by part-time employees had been worked by
				full-time employees. Full-time equivalent employment shall be calculated by
				dividing the part-time hours paid by the standard number of hours for full-time
				employees.
									(ii)InvestmentThe
				term investment does not include any assets acquired, directly or
				indirectly, by unlawful means.
									(iii)Qualified
				angel investorThe term qualified angel investor
				means, with respect to a qualified immigrant, an individual who—
										(I)is an accredited
				investor (as defined in section 230.501(a) of title 17, Code of Federal
				Regulations (as in effect on April 1, 2010));
										(II)is a United States citizen or an alien
				lawfully admitted to the United States for permanent residence; and
										(III)has made at
				least 2 equity investments of not less than $50,000 in each of the 3 years
				before the date of a petition by the qualified immigrant for classification
				under this paragraph.
										(iv)Qualified
				business entityThe term qualified business entity
				means, with respect to a qualified immigrant, an entity that—
										(I)has been operating
				for a period beginning on a date that is not less than 2 years before the date
				of the petition for classification under this paragraph;
										(II)employs not fewer than 10 United States
				workers in the United States; and
										(III)has employed the
				alien for not less than 1 year on the date of the petition for classification
				under this paragraph.
										(v)Qualified
				venture capital operating companyThe term qualified
				venture capital operating company means, with respect to a qualified
				immigrant, an entity that—
										(I)is classified as a
				venture capital operating company under section 2510.3–101(d) of
				title 29, Code of Federal Regulations (as in effect on July 1, 2009);
										(II)is based in the
				United States;
										(III)in the determination of the Secretary of
				Homeland Security, is owned and controlled by United States citizens or aliens
				lawfully admitted to the United States for permanent residence;
										(IV)has capital
				commitments of not less than $10,000,000;
										(V)has been operating
				for a period of at least 2 years before the date of the petition for
				classification under this paragraph; and
										(VI)has made at least 2 investments of not less
				than $500,000 in each of the 2 years before the date of the petition for
				classification under this paragraph.
										(vi)United States
				workerThe term United
				States worker means an employee (other than the immigrant or the
				immigrant’s spouse, sons, or daughters) who—
										(I)is a citizen or
				national of the United States; or
										(II)is an alien who
				is lawfully admitted for permanent residence, is admitted as a refugee under
				section 207, is granted asylum under section 208, or is an immigrant otherwise
				authorized to be employed in the United
				States.
										.
					(b)Procedure for
			 granting immigrant statusSection 204(a)(1)(H) of the Immigration
			 and Nationality Act (8 U.S.C. 1154(a)(1)(H)) is amended by striking
			 section 203(b)(5) and inserting paragraph (5) or (6) of
			 section 203(b).
				(c)Conditional
			 permanent resident statusSection 216A of the Immigration and
			 Nationality Act (8 U.S.C. 1186b) is amended—
					(1)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
					(2)in subsection
			 (b)(1)—
						(A)in subparagraph
			 (A), by striking investment and inserting investment or
			 engagement;
						(B)by amending
			 subparagraph (B) to read as follows:
							
								(B)the requisite investment or engagement was
				not made or was not sustained throughout the period of the alien’s residence in
				the United States; or
								;
				and
						(C)in subparagraph
			 (C), by striking section 203(b)(5) and inserting
			 paragraph (5) or 6 of section 203(b), as applicable;
						(3)in subsection
			 (d)(1)—
						(A)in the matter
			 preceding subparagraph (A), by striking the alien;
						(B)by amending
			 subparagraph (A) to read as follows:
							
								(A)the requisite investment or engagement was
				made and was sustained throughout the period of the alien’s residence in the
				United States;
				and
								;
						(C)in subparagraph
			 (B), by striking section 203(b)(5) and inserting
			 paragraph (5) or (6) of section 203(b), as applicable;
			 and
						(4)in subsection
			 (f)—
						(A)in paragraph (1),
			 by striking section 203(b)(5) and inserting paragraph (5)
			 or (6) of section 203(b); and
						(B)in paragraph (3),
			 by inserting or similar entity before the period.
						(d)Cap
			 exemptionSection 201(b)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1151(b)(1)), as amended by section 101(b) of this Act, is further
			 amended by striking the period at the end and inserting or section
			 203(b)(6)..
				103.Eliminating
			 green card backlogs
				(a)Recapturing
			 immigrant visas lost to bureaucratic delay
					(1)Employment-based
			 immigrantsSection 201(d) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(d)) is amended to read as follows:
						
							(d)Worldwide Level
				of Employment-Based Immigrants
								(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
									(A)140,000;
									(B)the number
				computed under paragraph (2); and
									(C)the number
				computed under paragraph (3).
									(2)Previous fiscal
				yearThe number computed
				under this paragraph for a fiscal year is the difference, if any, between the
				maximum number of visas which may be issued under section 203(a) (relating to
				family-sponsored immigrants) during the previous fiscal year and the number of
				visas issued under that section during that year.
								(3)Unused
				visasThe number computed under this paragraph is the difference,
				if any, between—
									(A)the difference, if
				any, between—
										(i)the sum of the
				worldwide levels established under paragraph (1) for fiscal years 1992 through
				2011; and
										(ii)the number of
				visas actually issued under section 203(b), subject to this subsection, during
				such fiscal years; and
										(B)the number of
				visas actually issued after fiscal year 2011 pursuant to an immigrant visa
				number issued under section 203(b), subject to this subsection, during fiscal
				years 1992 through
				2011.
									.
					(2)Family-sponsored
			 immigrantsSection 201(c) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(c)) is amended to read as follows:
						
							(c)Worldwide Level
				of Family-Sponsored Immigrants
								(1)In
				general
									(A)Subject to
				subparagraph (B), the worldwide level of family-sponsored immigrants under this
				subsection for a fiscal year is equal to—
										(i)480,000 minus the
				number computed under paragraph (2); plus
										(ii)the sum of the
				number computed under paragraph (3) and the number computed under paragraph
				(4).
										(B)In no case shall
				the number computed under subparagraph (A)(i) be less than 226,000.
									(2)Immediate
				relativesThe number computed under this paragraph for a fiscal
				year is the number of aliens described in subparagraph (A) or (B) of subsection
				(b)(2) who were issued immigrant visas, or who otherwise acquired the status of
				an alien lawfully admitted to the United States for permanent residence, in the
				previous fiscal year.
								(3)Previous fiscal
				yearThe number computed
				under this paragraph for a fiscal year is the difference, if any, between the
				maximum number of visas which may be issued under section 203(b) (relating to
				employment-based immigrants) during the previous fiscal year and the number of
				visas issued under that section during that year.
								(4)Unused
				visasThe number computed under this paragraph is the difference,
				if any, between—
									(A)the difference, if
				any, between—
										(i)the sum of the
				worldwide levels established under paragraph (1) for fiscal years 1992 through
				2011; and
										(ii)the number of
				visas actually issued under section 203(a), subject to this subsection, during
				such fiscal years; and
										(B)the number of
				visas actually issued after fiscal year 2011 pursuant to an immigrant visa
				number issued under section 203(a), subject to this subsection, during fiscal
				years 1992 through
				2011.
									.
					(b)Spouses and
			 minor childrenSection 201(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(1)), as amended by this Act, is further
			 amended by adding at the end the following:
					
						(G)Aliens who are the spouse or child of an
				alien admitted as an employment-based immigrant under section
				203(b).
						.
				(c)Eliminating
			 Employment-Based Per Country LevelsSection 202(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1152(a)) is amended—
					(1)in paragraph (2)—
						(A)by striking
			 , (4), and (5) and inserting and (4);
						(B)by striking
			 subsections (a) and (b) of section 203 and inserting
			 section 203(a);
						(C)by striking
			 7 percent (in the case of a single foreign state) or 2 percent
			 and inserting 10 percent (in the case of a single foreign state) or 5
			 percent; and
						(D)by striking
			 such subsections and inserting such section;
			 and
						(2)by striking
			 paragraph (5).
					(d)Country-Specific
			 OffsetSection 2 of the
			 Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—
					(1)in subsection (a),
			 by striking subsection (e) and inserting subsection
			 (d);
					(2)by striking
			 subsection (d); and
					(3)by redesignating
			 subsection (e) as subsection (d).
					104.Immigrant
			 entrepreneurs and innovators present in the United StatesSection 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) is amended by adding at the end the
			 following:
				
					(n)Immigrant
				entrepreneurs and innovators present in the United StatesAn alien who is eligible to receive an
				immigrant visa under paragraph (1)(D) or (6) of section 203(b) may adjust
				status pursuant to subsection (a) and notwithstanding paragraph (2), (7), or
				(8) of subsection (c) and paragraphs (6)(A) and (7) of section 212(a), if the
				alien was present in the United States on the date of the enactment of the IDEA
				Act of 2011 and has been continuously present since that
				date.
					.
			IIInvesting in the
			 Next Generation of Innovators and Job Creators
			201.Investing in
			 STEM education for U.S. studentsSection 204(a)(1)(F) of the Immigration and
			 Nationality Act (8 U.S.C. 1154(a)(1)(F)), as amended by this Act, is further
			 amended—
				(1)by striking
			 (F) and inserting (F)(i); and
				(2)by adding at the
			 end the following:
					
						(ii)(I)The Secretary of Homeland Security shall
				impose a fee on an employer (excluding any employer that is a primary or
				secondary education institution, an institution of higher education, a
				nonprofit entity related to or affiliated with any such institution, a
				nonprofit entity which engages in established curriculum-related clinical
				training of students registered at any such institution, a nonprofit research
				organization, or a governmental research organization) filing a petition under
				clause (i) to employ an alien entitled to classification under subparagraph (B)
				or (D) of section 203(b)(1), section 203(b)(2), clause (i) or (ii) of section
				203(b)(3)(A), section 203(b)(5) or section 203(b)(6).
							(II)The amount of the fee shall be $2,000 for
				each such petition except that the fee shall be half the amount for each such
				petition by any employer with not more than 25 full-time equivalent employees
				who are employed in the United States.
							(III)Fees collected under this clause shall be
				deposited in the Treasury in accordance with section
				286(s).
							.
				202.U.S. STEM
			 education and training accountSection 286(s) of the Immigration and
			 Nationality Act (8 U.S.C. 1356(s)) is amended to read as follows:
				
					(s)STEM education
				and training account
						(1)In
				generalThere is established
				in the general fund of the Treasury a separate account, which shall be known as
				the STEM Education and Training Account. Notwithstanding any
				other section of this title, there shall be deposited as offsetting receipts
				into the account all fees collected under section 204(a)(1)(F)(ii) and
				paragraphs (9) and (11) of section 214(c).
						(2)Low-income STEM
				scholarship programSixty
				percent of the amounts deposited into the STEM Education and Training Account
				shall remain available to the Director of the National Science Foundation until
				expended for scholarships described in section 414(d) of the American
				Competitiveness and Workforce Improvement Act of 1998 for low-income students
				enrolled in a program of study leading to a degree in science, technology,
				engineering, or mathematics.
						(3)National Science
				Foundation competitive grant program for K–12 science, technology, engineering
				and mathematics education
							(A)In
				generalFifteen percent of
				the amounts deposited into the STEM Education and Training Account shall remain
				available to the Director of the National Science Foundation until expended to
				carry out a direct or matching grant program to support improvement in K–12
				education, including through private-public partnerships.
							(B)Types of
				programs coveredThe Director
				shall award grants to such programs, including those which support the
				development and implementation of standards-based instructional materials
				models and related student assessments that enable K–12 students to acquire an
				understanding of science, technology, engineering, and mathematics, as well as
				to develop critical thinking skills; provide systemic improvement in training
				K–12 teachers and education for students in science, technology, engineering,
				and mathematics, including by supporting efforts to promote gender-equality
				among students receiving such instruction; support the professional development
				of K–12 science, technology, engineering and mathematics teachers in the use of
				technology in the classroom; stimulate system-wide K–12 reform of science,
				technology, engineering, and mathematics in rural, economically disadvantaged
				regions of the United States; provide externships and other opportunities for
				students to increase their appreciation and understanding of science,
				technology, engineering, and mathematics (including summer institutes sponsored
				by an institution of higher education for students in grades 7–12 that provide
				instruction in such fields); involve partnerships of industry, educational
				institutions, and community organizations to address the educational needs of
				disadvantaged communities; provide college preparatory support to expose and
				prepare students for careers in science, technology, engineering, and
				mathematics; and provide for carrying out systemic reform activities under
				section 3(a)(1) of the National Science Foundation Act of 1950 (42 U.S.C.
				1862(a)(1)).
							(4)STEM capacity
				building at minority-serving institutions
							(A)In
				generalTwelve percent of the
				amounts deposited into the STEM Education and Training Account shall remain
				available to the Director of the National Science Foundation until expended to
				establish or expand programs to award grants on a competitive, merit-reviewed
				basis to enhance the quality of undergraduate science, technology, engineering,
				and mathematics education at minority-serving institutions of higher education
				and to increase the retention and graduation rates of students pursuing degrees
				in such fields at such institutions.
							(B)Types of
				programs coveredGrants
				awarded under this paragraph shall be awarded to—
								(i)minority-serving institutions of higher
				education for—
									(I)activities to
				improve courses and curriculum in science, technology, engineering, and
				mathematics;
									(II)efforts to
				promote gender equality among students enrolled in such courses;
									(III)faculty
				development;
									(IV)stipends for
				undergraduate students participating in research; and
									(V)other activities
				consistent with subparagraph (A), as determined by the Director; and
									(ii)to other institutions of higher education
				to partner with the institutions described in clause (i) for—
									(I)faculty and student development and
				exchange;
									(II)research infrastructure development;
									(III)joint research projects; and
									(IV)identification and development of minority
				and low-income candidates for graduate studies in science, technology,
				engineering and mathematics degree programs.
									(C)Institutions
				includedIn this paragraph,
				the term minority-serving institutions of higher education shall
				include—
								(i)colleges eligible
				to receive funds under the Act of August 30, 1890 (7 U.S.C. 321–326a and 328),
				including Tuskegee University;
								(ii)1994 Institutions, as defined in section
				532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301
				note); and
								(iii)Hispanic-serving institutions, as defined
				in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C.
				1101a(a)(5)).
								(5)STEM job
				trainingTen percent of
				amounts deposited into the STEM Education and Training Account shall remain
				available to the Secretary of Labor until expended for—
							(A)demonstration
				programs and projects described in section 414(c) of the American
				Competitiveness and Workforce Improvement Act of 1998; and
							(B)training programs
				in the fields of science, technology, engineering, and mathematics for persons
				who have served honorably in the Armed Forces of the United States and have
				retired or are retiring from such service.
							(6)Use of fees for
				duties relating to petitionsOne and one-half percent of the amounts
				deposited into the STEM Education and Training Account shall remain available
				to the Secretary of Homeland Security until expended to carry out duties under
				paragraphs (1) (E) or (F) of section 204(a) (related to petitions for
				immigrants described in section 203(b)) and under paragraphs (1) and (9) of
				section 214(c) (related to petitions made for nonimmigrants described in
				section 101(a)(15)(H)(i)(b)).
						(7)Use of fees for
				application processing and enforcementOne and one-half percent of the amounts
				deposited into the STEM Education and Training Account shall remain available
				to the Secretary of Labor until expended for decreasing the processing time for
				applications under section 212(a)(5)(A) and section
				212(n)(1).
						.
			203.Access to
			 student visas for immigrant students present in the United StatesNotwithstanding paragraphs (6)(A) and (7) of
			 section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), the
			 Secretary of Homeland Security may adjust an alien’s status to that of a
			 nonimmigrant student under section 101(a)(15)(F) of such Act (8 U.S.C.
			 1101(a)(15)(F)) if the alien—
				(1)is a bona fide
			 student enrolled in a full course of study at a United States institution of
			 higher education;
				(2)was present in the
			 United States on the date of the enactment of this Act and has been
			 continuously present since that date; and
				(3)was 15 years of
			 age or younger on the date the alien initially entered the United
			 States.
				IIIReducing
			 Administrative Hurdles To Foster Innovation and Job Creation
			301.Streamlining
			 labor certifications
				(a)In
			 generalSection 212(a)(5)(A) of the Immigration and Nationality
			 Act (8. U.S.C. 1182(a)(5)(A)) is amended—
					(1)in clause (ii)—
						(A)in subclause (I),
			 by striking or;
						(B)in subclause (II), by striking the period
			 and inserting , or;
						(C)by adding at the
			 end the following new subclause:
							
								(III)is the beneficiary of a labor certification
				application filed by an employer designated as an Established U.S. Recruiter
				under clause (vii).
								;
				and
						(2)by adding at the
			 end the following new clauses:
						
							(v)Processing
				standards
								(I)TimeframesThe
				Secretary of Labor shall adjudicate an application for certification under
				clause (i) not later than 120 days after the date on which the application is
				filed. In the event that additional information or documentation is requested
				by the Secretary during such 120-day period, the Secretary shall adjudicate the
				application not later than 60 days after the date on which such information or
				documentation is received.
								(II)Notice within
				30 days of deficienciesThe employer shall be notified in writing
				within 30 days of the date of filing if the application does not meet the
				standards (other than that described in clause (i)(I)) for approval. If the
				application does not meet such standards, the notice shall include the reasons
				therefor and the Secretary shall provide an opportunity for the prompt
				resubmission of a modified application.
								(vi)Fees
								(I)Application
				feeIn addition to any other fees authorized by law, the
				Secretary of Labor shall impose a fee on an employer that submits an
				application for certification under clause (i). The amount of the fee shall be
				$295 for each such application.
								(II)Premium
				processingThe Secretary of
				Labor is authorized to establish and collect an optional premium fee for
				processing of applications for certification under clause (i). This fee shall
				be set at $1,000 and shall be paid in addition to the application fee under
				subclause (I). For an application in which the premium processing fee is paid,
				the Secretary shall adjudicate the application not later than 30 days after the
				date on which the application is filed. In the event that additional
				information or documentation is requested by the Secretary with respect to such
				application during the 30-day period, the Secretary shall adjudicate the
				application not later than 30 days after the date on which such information or
				documentation is received. If the Secretary does not comply with these
				timeframes, the Secretary shall refund the premium processing fee to the
				applicant.
								(III)Deposit of
				feesFees collected under subclauses (I) and (II) shall be
				deposited in the Treasury in accordance with section 286(w).
								(IV)Prohibition on
				employer accepting reimbursement of feeAn employer subject to a fee under this
				clause shall not require or accept reimbursement of or other compensation for
				all or part of the cost of such fee, directly or indirectly, from the alien on
				whose behalf the application is filed.
								(vii)Established
				U.S. recruiters
								(I)In
				generalThe Secretary of Labor shall establish a process for
				employers to apply for designation as an Established U.S. Recruiter. An
				employer seeking such designation must file an application with the Secretary
				stating the following:
									(aa)At least 80 percent of the employer’s
				workforce in the United States are United States workers.
									(bb)At least 80 percent of the employer’s new
				hires in the United States in the 5 years preceding the filing of the
				application are United States workers.
									(cc)The
				employer regularly posts employment opportunities on a publicly accessible
				Internet Web site and has engaged in at least 3 other forms of active
				recruitment on an annual basis over the preceding 3 years.
									(dd)The
				employer will continue to engage in the recruitment efforts described in item
				(cc) during the certification period.
									For the
				purposes of this clause, the term United States worker shall
				include an alien with a pending or approved petition under subparagraph (E) or
				(F) of section 204(a)(1).(II)Designation
									(aa)Timely
				adjudicationsThe Secretary
				of Labor shall adjudicate an application for designation under subclause (I)
				not later than 30 days after the date on which the application is filed. In the
				event that additional information or documentation is requested by the
				Secretary, the Secretary shall adjudicate the application not later than 30
				days after the receipt of such information or documentation.
									(bb)Application
				feeIn addition to any other
				fees authorized by law, the Secretary of Labor may impose a fee on an employer
				that submits an application for designation under subclause (I). The amount of
				the fee shall be $500 for each such application. Fees collected under this
				clause shall be deposited in the Treasury in accordance with section
				286(w).
									(cc)Period of
				designationUnless terminated under item (dd), a designation
				issued under this clause shall be valid for 3 years.
									(dd)TerminationThe Secretary of Labor may terminate a
				designation under subclause (I) if the Secretary determines that the
				employer—
										(AA)did not fulfill
				the requirements of such subclause at the time the certification was issued;
				or
										(BB)failed to meet
				the requirements under subclause (I)(ee) during the designation period
				described in item (cc).
										(III)Active
				recruitmentFor the purposes of this clause active
				recruitment means any of the following:
									(aa)Employee
				referral programThe employer operates an employee referral
				program that includes meaningful incentives for employees to refer workers for
				job openings.
									(bb)In-house
				recruitersThe employer retains an in-house recruiter on a
				full-time basis to recruit workers for job openings.
									(cc)Job
				fairsThe employer recruits workers at job fairs that are
				advertised in newspaper advertisements in which the employer is named as a
				participant in such fairs.
									(dd)Military
				recruitingThe employer recruits workers during recruiting events
				that are organized by the Armed Forces of the United States.
									(ee)On-campus
				recruitingThe employer recruits workers at institutions of
				higher education during recruiting events that are organized by such
				institutions.
									(ff)Private
				employment firmsThe employer regularly engages private
				employment firms or placement agencies to recruit workers for job
				openings.
									(gg)Trade or
				professional organizationsThe employer regularly advertises with
				trade or professional organizations to recruit workers for job
				openings.
									.
					(b)Establishment of
			 account and use of fundsSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356) is amended by adding at the end the following
			 new subsection:
					
						(w)Labor
				certification application fee account
							(1)In
				generalThere is established
				in the general fund of the Treasury a separate account, which shall be known as
				the Labor Certification Application Fee Account. Notwithstanding
				any other section of this title, there shall be deposited as offsetting
				receipts into the account all fees collected under section 212(a)(5)(A).
							(2)Use of
				feesAmounts deposited into
				the Labor Certification Application Fee Account shall remain available to the
				Secretary of Labor until expended for carrying out labor certification
				activities under section 212(a)(5)(A) (including providing premium processing
				services) and to make infrastructure improvements in the adjudications and
				customer-service processes related to such
				activities.
							.
				302.Streamlining
			 petitions for established employersSection 214(c) of the Immigration and
			 Nationality Act (8. U.S.C. 1184) is amended by adding at the end the
			 following:
				
					(15)The Secretary of Homeland Security shall
				establish a pre-certification procedure for employers who file multiple
				petitions described in this subsection or section 203(b). Such precertification
				procedure shall enable an employer to avoid repeatedly submitting documentation
				that is common to multiple petitions and establish, through a single filing,
				criteria relating to the employer and the offered employment
				opportunity.
					.
			303.Premium
			 processingSection 286(u) of
			 the Immigration and Nationality Act (8 U.S.C. 1356(u)) is amended—
				(1)by striking
			 is authorized to and inserting shall; and
				(2)at the end of the
			 first sentence, by striking applications. and inserting
			 applications, including an administrative appeal of any decision on an
			 employment-based immigrant petition..
				IVProtecting
			 American Workers
			401.Strengthening
			 the prevailing wage system to protect American
			 workersSection 212(p) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(p)) is amended to read as follows:
				
					(p)Computation of
				prevailing wage level
						(1)The Secretary of Labor shall make available
				to employers a governmental survey to determine the prevailing wage for each
				occupational classification by metropolitan statistical area in the United
				States. Such survey, or other survey approved by the Secretary of Labor, shall
				provide 3 levels of wages commensurate with experience, education, and level of
				supervision. Such wage levels shall be determined as follows:
							(A)The first level shall be the mean of the
				lowest two-thirds of wages surveyed, but in no case less than 80 percent of the
				mean of the wages surveyed.
							(B)The second level
				shall be the mean of wages surveyed.
							(C)The third level
				shall be the mean of the highest two-thirds of wages surveyed.
							(2)The prevailing wage level required to be
				paid pursuant to section 203(b)(1)(D) and subsections (a)(5)(A),
				(n)(1)(A)(i)(II), and (t)(1)(A)(i)(II) of this section shall be 100 percent of
				the wage level determined pursuant to those sections.
						(3)In computing the prevailing wage level for
				an occupational classification in an area of employment for purposes of section
				203(b)(1)(D) and subsections (a)(5)(A), (n)(1)(A)(i)(II), and (t)(1)(A)(i)(II)
				of this section in the case of an employee of—
							(A)an institution of higher education, or a
				related or affiliated nonprofit entity, or
							(B)a nonprofit
				research organization or a Governmental research organization,
							the prevailing wage level shall only
				take into account employees at such institutions and organizations in the area
				of employment.(4)With respect to a professional athlete (as
				defined in subsection (a)(5)(A)(iii)(II)) when the job opportunity is covered
				by professional sports league rules or regulations, the wage set forth in those
				rules or regulations shall be considered as not adversely affecting the wages
				of United States workers similarly employed and be considered the prevailing
				wage.
						.
			402.Reforming the
			 H–1B visa program to protect American workers
				(a)Strengthening
			 wage protectionsSection
			 214(g)(3) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(3)) is
			 amended—
					(1)by striking
			 Aliens who and inserting (A) Aliens who;
			 and
					(2)by adding at the
			 end the following:
						
							(B)If, on any given date, the number of
				petitions filed under subparagraph (A) exceeds the number of visas remaining
				under paragraph (1), the Secretary shall consider such petitions in the
				following order:
								(i)petitions in which the offered wage level
				meets or exceeds the wage set by section 212(p)(1)(C);
								(ii)petitions in which the offered wage level
				meets or exceeds the wage set by section 212(p)(1)(B); and
								(iii)any remaining
				petitions.
								.
					(b)Prohibiting
			 displacement of U.S. workers
					(1)Prohibiting
			 displacement by employerSection 212(n)(1)(E) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)(1)(E)) is amended—
						(A)in clause (i) by striking In the
			 case of an application described in clause (ii), the and inserting
			 The; and
						(B)by striking clause
			 (ii).
						(2)Prohibiting
			 displacement by third-party employerSection 212(n)(1)(F) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)(1)(F)) is amended by striking In the
			 case of an application described in subparagraph (E)(ii), the and
			 inserting The.
					(3)Definition of
			 displaceSection 212(n)(4)(B)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(n)(4)(B)) is amended
			 by—
						(A)inserting
			 and skills after responsibilities; and
						(B)inserting
			 working in the same division, project or product line after
			 experience.
						(c)Strengthening
			 recruitment requirements
					(1)Requiring
			 recruitment of U.S. workers
						(A)In
			 generalSection 212(n)(1)(G)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)(1)(G)(i)) is amended by striking In
			 the case of an application described in subparagraph (E)(ii), subject to clause
			 (ii) and inserting Subject to clauses (ii) and
			 (iii).
						(B)Dependent
			 employersSection
			 212(n)(1)(G)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(n)(1)(G)(ii)) is amended to read as follows:
							
								(ii)The employer shall be required to comply
				with additional supervised recruitment activities as specified by the Secretary
				of the Labor if the employer—
									(I)employs 50 or more
				employees in the United States and less than 50 percent of such employees are
				United States workers; and
									(II)is offering wages
				below the wage level set by subsection (p)(1)(B) (relating to the mean wage for
				the occupational classification in the area of employment).
									For purposes
				of this clause, the term United States worker shall include an
				alien with a pending or approved petition under subparagraph (E) or (F) of
				section
				204(a)(1)..
						(C)Recruitment
			 reportSection 212(n)(1) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(n)(1)) is amended, in the
			 flush text following subparagraph (G), by striking Nothing in
			 subparagraph (G) and inserting An employer required to recruit
			 under subparagraph (G) shall submit to the Secretary, along with an application
			 under this paragraph, a recruitment report containing evidence that the
			 employer posted the employment opportunity on a publicly accessible Internet
			 Web site and engaged in at least 3 other forms of active recruitment (as
			 defined in subsection (a)(5)(A)(vii)(III)). The employer shall maintain an
			 audit file of recruitment activities, including information on United States
			 worker applicants, for 3 years after the date the application was filed with
			 the Secretary. Nothing in Subparagraph (G).
						(2)Exception for
			 employers who pay increased wagesSection 212(n)(1)(G) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(n)(1)(G)), as amended by this subsection, is
			 further amended by adding at the end the following:
						
							(iii)The conditions described in clause (i)
				shall not apply to an application filed with respect to the employment of an
				H–1B nonimmigrant—
								(I)who is described
				in subparagraph (A), (B), or (C) of section 203(b)(1); or
								(II)if the wages being offered to such
				nonimmigrant meet or exceed the wage level set by subsection (p)(1)(B)
				(relating to the mean wage for the occupational classification in the area of
				employment) and the applicant is designated as an Established U.S. Recruiter
				under section
				212(a)(5)(A)(vii).
								.
					(3)Eliminating
			 redundant testing of labor marketSection 212(a)(5)(D) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(5)(D)) is amended—
						(A)by striking
			 The grounds and inserting (i) Except as provided in
			 clause (ii), the grounds; and
						(B)by adding at the
			 end the following:
							
								(ii)Clause (i) shall not apply to an alien
				seeking admission or adjustment of status who is presently a nonimmigrant
				described under section 101(a)(15)(H)(i)(b) if—
									(I)the
				alien obtained such nonimmigrant status based on a petition filed after the
				effective date of the IDEA Act of 2011;
									(II)the
				alien is the subject of a petition described in section 204(a)(1)(F) and is
				seeking admission or adjustment of status through such petition; and
									(III)the
				petition described in subclause (II) was filed by the alien’s employer within
				18 months after the date on which the alien obtained nonimmigrant status under
				section
				101(a)(15)(H)(i)(b).
									.
						(d)Improving
			 protections for U.S. workers
					(1)In
			 generalSection 212(n)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1182(n)(2)) is amended to read as follows:
						
							(2)(A)In
				generalThe Secretary of Labor shall establish a process for the
				receipt, investigation, and disposition of complaints, which may be filed by
				any aggrieved person or organization (including bargaining representatives),
				respecting an employer’s compliance with this subsection. The Secretary, either
				pursuant to this complaint process or otherwise, may investigate employers as
				necessary to determine such compliance. The Secretary shall audit at least 5
				percent of the employers who file applications under paragraph (1) in a given
				year to determine compliance with this subsection.
								(B)PenaltiesIf the
				Secretary of Labor finds, after notice and an opportunity for a hearing—
									(i)a substantial failure to meet any
				of the conditions of the application described under paragraph (1), a
				misrepresentation of a material fact in such application, or a violation of
				subparagraph (C) or (D)—
										(I)the Secretary of Labor shall, in addition
				to any other remedy authorized by law, impose such administrative remedies
				(including civil monetary penalties in an amount not to exceed $10,000 per
				violation) as the Secretary determines to be appropriate; and
										(II)the Secretary of Labor may not approve
				applications with respect to that employer under paragraph (1) during a period
				of at least 1 year but not more than 5 years for aliens to be employed by the
				employer; and
										(ii)a substantial failure to meet any of the
				conditions of the application described under paragraph (1) or a
				misrepresentation of a material fact in such application, in the course of
				which failure or misrepresentation the employer displaced a United States
				worker employed by the employer within the period beginning 180 days before and
				ending 180 days after the date of filing of any visa petition supported by the
				application—
										(I)the Secretary of Labor shall impose such
				administrative remedies (including civil monetary penalties in an amount not to
				exceed $35,000 per violation) as the Secretary determines to be appropriate;
				and
										(II)the Secretary of Labor may not approve
				applications with respect to that employer under paragraph (1) during a period
				of at least 5 years for aliens to be employed by the employer.
										(C)Discrimination or retaliation
				prohibitedIt is a violation of this subparagraph for an employer
				who has filed an application under this subsection to intimidate, threaten,
				restrain, coerce, discharge, or in any other manner discriminate or retaliate
				against an employee (including a former employee or an applicant for
				employment) because the employee—
									(i)has disclosed information to the
				employer, or to any other person, that the employee reasonably believes
				evidences a violation of this subsection, or any rule or regulation pertaining
				to this subsection; or
									(ii)seeks legal assistance or counsel
				related to any such violation, or cooperates, or seeks to cooperate, in an
				investigation or other proceeding concerning the employer’s compliance with the
				requirements of this subsection, or any rule or regulation pertaining to this
				subsection.
									The
				Secretary of Labor and the Secretary of Homeland Security shall devise a
				process under which an H–1B nonimmigrant who files a complaint regarding a
				violation of this subparagraph and is otherwise eligible to remain and work in
				the United States may be allowed to seek other appropriate employment in the
				United States for a period not to exceed the maximum period of stay authorized
				for such nonimmigrant classification.(D)Prohibited feesIt is a violation of this subparagraph for
				an employer who has filed an application under this subsection—
									(i)to require an H–1B nonimmigrant to
				pay a penalty for ceasing employment with the employer prior to a date agreed
				to by the nonimmigrant and the employer; or
									(ii)to require or accept reimbursement
				or any other form of compensation from an alien with respect to a fee imposed
				on the employer under section 214(c)(9).
									(E)Benching prohibited
									(i)In generalIt is a
				violation of paragraph (1)(A) for an employer, who has filed an application
				under this subsection and who places an H–1B nonimmigrant, after the
				nonimmigrant has entered into employment with the employer, in nonproductive
				status due to a decision by the employer (based on factors such as lack of
				work), or due to the nonimmigrant’s lack of a permit or license, to fail to pay
				the nonimmigrant full-time wages in accordance with paragraph (1)(a) for all
				such nonproductive time (if the nonimmigrant was designated as a full-time
				employee on the petition filed under section 214(c)(1)) or otherwise for such
				hours as are designated on such petition consistent with the rate of pay
				identified on such petition.
									(ii)Exceptions
										(I)In the case of an H–1B nonimmigrant who
				has not yet entered into employment with an employer who has had approved an
				application under this subsection, and a petition under section 214(c)(1), with
				respect to the nonimmigrant, subclause (i) shall apply to the employer
				beginning 30 days after the date the nonimmigrant first is admitted into the
				United States pursuant to the petition, or 60 days after the date the
				nonimmigrant becomes eligible to work for the employer (in the case of a
				nonimmigrant who is present in the United States on the date of the approval of
				the petition).
										(II)Clause (i) does not apply to a failure
				to pay wages to an H–1B nonimmigrant for nonproductive time due to
				non-work-related factors, such as the voluntary request of the nonimmigrant for
				an absence or circumstances rendering the nonimmigrant unable to work.
										(III)Clause (i) shall not be construed as
				prohibiting an employer that is a school or other educational institution from
				applying to an H–1B nonimmigrant an established salary practice of the
				employer, under which the employer pays to H–1B nonimmigrants and United States
				workers in the same occupational classification an annual salary in
				disbursements over fewer than 12 months, if—
											(aa)the nonimmigrant agrees to the
				compressed annual salary payments prior to the commencement of the employment;
				and
											(bb)the application of the salary
				practice to the nonimmigrant does not otherwise cause the nonimmigrant to
				violate any condition of the nonimmigrant’s authorization under this chapter to
				remain in the United States.
											(iii)Relation to subparagraph
				(G)This subparagraph shall not be construed as superseding
				subparagraph (G).
									(F)TreatmentIt is a
				violation of paragraph (1)(A) for an employer who has filed an application
				under this subsection to fail to offer to an H–1B nonimmigrant, during the
				nonimmigrant’s period of authorized employment, benefits and eligibility for
				benefits (including the opportunity to participate in health, life, disability,
				and other insurance plans; the opportunity to participate in retirement and
				savings plans; and cash bonuses and noncash compensation, such as stock options
				(whether or not based on performance)) on the same basis, and in accordance
				with the same criteria, as the employer offers to United States workers.
								(G)Back wagesIf the
				Secretary of Labor finds, after notice and an opportunity for a hearing, that
				recovery of back wages, fees or costs is necessary to address a violation of
				this subsection or any other law, the Secretary of Labor may recover such back
				wages, fees or costs on behalf of the worker.
								(H)Good faith compliance
									(i)Except as provided in clauses (ii)
				and (iii), a person or entity is considered to have complied with the
				requirements of this subsection, notwithstanding a technical or procedural
				failure to meet such requirements, if there was a good faith attempt to comply
				with the requirements.
									(ii)Clause (i) shall not apply
				if—
										(I)the Department of Labor (or another
				enforcement agency) has explained to the person or entity the basis for the
				failure;
										(II)the person or entity has been provided a
				period of not less than 10 business days (beginning after the date of the
				explanation) within which to correct such failure; and
										(III)the person or entity has not corrected
				the failure voluntarily within such period.
										(iii)A person or entity that, in the
				course of an investigation, is found to have violated the prevailing wage
				requirements set forth in paragraph (1)(A), shall not be assessed fines or
				other penalties for such violation if the person or entity can establish that
				the manner in which the prevailing wage was calculated was consistent with
				recognized industry standards and practices.
									(iv)Clauses (i) and (iii) shall not
				apply to a person or entity that has engaged in or is engaging in a pattern or
				practice of willful violations of this paragraph.
									(I)Authority to ensure
				complianceThe Secretary of Labor is authorized to take other
				such actions, including issuing subpoenas and seeking appropriate injunctive
				relief and specific performance of contractual obligations, as may be necessary
				to assure employer compliance with the terms and conditions under this
				subsection. The rights and remedies provided to H–1B nonimmigrants by this
				subsection are in addition to, and not in lieu of, any other contractual or
				statutory rights and remedies of such nonimmigrants, and are not intended to
				alter or affect such rights and remedies.
								(J)Substantial failure
				definedThe term substantial failure means the
				repeated, reckless or willful failure to comply with the requirements of this
				section that constitute a significant deviation from the requirements of this
				section or the terms and conditions of an application filed under this
				section.
								.
					(2)Conforming
			 amendmentSection 212(n) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(n)) is amended by striking
			 paragraphs (3) and (5) and redesignating paragraph (4), as amended by this
			 section, as paragraph (3).
					(e)Eliminating H–1B
			 Extensions for Exclusively Temporary WorkersSection 214(g)(4) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(g)(4)) is amended by
			 striking 6 and inserting 3.
				(f)Increased
			 Portability for H–1B Employees
					(1)Grace
			 periodSection 214(g)(4) of
			 the Immigration and Nationality Act (8 U.S.C. 1184(g)(4)), as amended by this
			 Act, is further amended by adding at the end the following:
						
							(C)If
				a nonimmigrant described in section 101(a)(15)(H)(i)(b) is terminated or laid
				off by the nonimmigrant’s employer, or otherwise ceases employment with the
				employer, the nonimmigrant’s status shall continue for 60 days or until the
				last date of the previously approved status, whichever is
				earlier.
							.
					(2)Allowing
			 promotionsSection 204(j) of
			 the Immigration and Nationality Act (8 U.S.C. 1154(j)) is amended by—
						(A)striking
			 (a)(1)(D) and inserting (a)(1)(F);
						(B)striking if
			 the new job is in the same or similar occupational classification as the job
			 for which the petition was filed. and inserting if the new
			 job—; and
						(C)inserting at the
			 end the following:
							
								(1)is in the same or similar occupational
				classification as the job for which the petition was filed; or
								(2)is in a different
				occupational classification that is in a field related to the job for which the
				petition was filed and involves an increase in wages of at least 5
				percent.
								.
						(3)Retention of
			 priority dateSection 203 of
			 the Immigration and Nationality Act (8 U.S.C. 1153), as amended by this Act, is
			 further amended by adding at the end the following new subsection:
						
							(i)Retention of
				priority dateThe priority
				date for any immigrant petition shall be the date of filing with the Secretary
				of Homeland Security or the Secretary of State, unless the filing was preceded
				by the filing of a labor certification with the Secretary of Labor, in which
				case the date of filing of such labor certification shall constitute the
				priority date. The beneficiary of any petition shall retain the earliest
				priority date based on any approved petition filed on the beneficiary’s behalf,
				regardless of the category of subsequent
				petitions.
							.
					(4)Employment of
			 spousesSection 214(c)(2)(E) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(c)(2)(E)) is amended by striking section
			 101(a)(15)(L) and inserting subparagraph (H) or (L) of section
			 101(a)(15).
					(g)Elimination of
			 H–1B classification for fashion models
					(1)In
			 generalSection
			 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(H)(i)(b)) is amended—
						(A)by striking
			 or as a fashion model; and
						(B)by striking
			 or, in the case of a fashion model, is of distinguished merit and
			 ability.
						(2)Addition to P
			 nonimmigrant classification
						(A)New
			 classificationSection 101(a)(15)(P) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(P)) is amended—
							(i)in
			 clause (iii), by striking or at the end;
							(ii)in
			 clause (iv), by striking clause (i), (ii), or (iii) and
			 inserting clause (i), (ii), (iii), or (iv);
							(iii)by
			 redesignating clause (iv) as clause (v);
							(iv)by
			 inserting after clause (iii) the following:
								
									(iv)is a fashion
				model who is of distinguished merit and ability and who is seeking to enter the
				United States temporarily to perform fashion modeling services that involve
				events or productions which have a distinguished reputation or that are
				performed for an organization or establishment that has a distinguished
				reputation for, or a record of, utilizing prominent modeling talent;
				or
									; and
							(v)by
			 striking having a foreign residence which the alien has no intention of
			 abandoning.
							(B)Authorized
			 period of staySection
			 214(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1184(a)(2)) is
			 amended—
							(i)in
			 paragraph (B) by inserting (i), (ii), and (iii) after
			 1101(a)(15)(P) each place that term appears; and
							(ii)by
			 inserting or fashion model after athlete.
							(C)Consultation
							(i)In
			 generalSection 214(c)(4)(D)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(c)(4)(D)) is amended by
			 striking clause (i) or (iii) and inserting clause (i),
			 (iii), or (iv).
							(ii)Advisory
			 opinionSection 214(c)(6)(A)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(c)(6)(A)) is amended by
			 inserting at the end new clause to read as follows—
								
									(iv)To meet the
				consultation requirement of paragraph (4)(D), in the case of a petition for a
				nonimmigrant described in section 101(a)(15)(P)(iv) of this Act, the petitioner
				shall submit with the petition an advisory opinion from a peer group, labor
				organization, or other person or persons of its choosing with expertise in the
				field of fashion modeling.
									
							(iii)Expedited
			 proceduresSection 214(c)(6)(E)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(6)(E)(i)) is amended by striking
			 artists or entertainers and inserting artists,
			 entertainers, or fashion models.
							(3)Conforming
			 amendmentsSection 214 (a) and (c) of the Immigration and
			 Nationality Act (8 U.S.C. 1184 (a) and (c)) are amended by striking the term
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security.
					(4)ConstructionNothing
			 in this subsection shall be construed as preventing an alien who is a fashion
			 model from obtaining nonimmigrant status under section 101(a)(15)(O)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(O)(i)) if such alien is
			 otherwise qualified for such status.
					403.Reforming the L
			 visa program to protect American workers
				(a)Requiring
			 prevailing wage for certain L–1B nonimmigrantsSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)) is amended by adding at the end the
			 following:
					
						(G)(i)No alien described in clause (ii) may be
				admitted or provided status under section 101(a)(15)(L) unless the employer has
				filed with the Secretary of Labor an application stating that the
				employer—
								(I)is offering and will offer during the
				period of authorized employment wages that are at least—
									(aa)the actual wage level paid by the
				employer to all other individuals with similar experience and qualifications
				for the specific employment in question, or
									(bb)the prevailing wage level for the
				occupational classification in the area of employment,
									whichever
				is greater, based on the best information available as of the time of filing
				the application; and(II)will provide working conditions for such
				alien that will not adversely affect the working conditions of workers
				similarly employed.
								(ii)An alien is described in this clause if the
				alien will serve in a capacity involving specialized knowledge under section
				101(a)(15)(L) and the alien—
								(I)will be employed in the United States for
				a cumulative period of time in excess of 18 months over a 3-year period,
				or
								(II)will
				be employed in the United States for a cumulative period of time in excess of
				90 days over a 3-year period and will be stationed primarily at the worksite of
				an employer other than the petitioning employer or its affiliate, subsidiary,
				or parent, including pursuant to an outsourcing, leasing, or other contracting
				agreement.
								(iii)An employer may comply with the
				requirements of clause (i) by establishing that the total amount of
				compensation to be paid by the employer to the alien (including the value of
				benefits paid by the employer to the alien in the alien’s home country,
				employer-provided housing or housing allowances, employer-provided vehicles or
				transportation allowances, and other benefits provided to the alien as an
				incident of the assignment in the United States) meets or exceeds the total
				amount of compensation paid by the employer to all other employees with similar
				experience and qualifications working in the same occupational
				classification.
							.
				(b)Investigation
			 and disposition of complaints against L–1 employersSection 214(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(2)), as amended by this section, is further
			 amended by adding at the end the following:
					
						(H)(i)The Secretary of Labor shall establish a
				process for the receipt, investigation and disposition of complaints, which may
				be filed by any aggrieved person or organization (including bargaining
				representatives), respecting an employer’s compliance with this paragraph and
				the conditions of an application under paragraph (1) for a nonimmigrant under
				section 101(a)(15)(L). The Secretary, either pursuant to this complaint process
				or otherwise, may investigate employers as necessary to determine such
				compliance. The Secretary shall audit at least 5 percent of the employers who
				file applications under subparagraph (G) in a given year to determine
				compliance with this subsection.
							(ii)If the Secretary finds, after
				notice and an opportunity for a hearing, a substantial failure to meet any of
				the conditions of this paragraph, a misrepresentation of a material fact in an
				application under paragraph (1) for a nonimmigrant under section 101(a)(15)(L),
				or a violation of clause (iii) or (iv)—
								(I)the Secretary shall, in addition to any
				other remedy authorized by law, impose such administrative remedies (including
				civil monetary penalties in an amount not to exceed $10,000 per violation) as
				the Secretary determines to be appropriate; and
								(II)the
				Secretary may not approve applications with respect to that employer under
				paragraph (1) for a nonimmigrant under section 101(a)(15)(L) during a period of
				at least 1 year but not more than 5 years for aliens to be employed by the
				employer.
								(iii)It is a violation of this subparagraph for
				an employer who has filed an application under paragraph (1) for a nonimmigrant
				under section 101(a)(15)(L) to intimidate, threaten, restrain, coerce,
				discharge, or in any other manner discriminate or retaliate against an employee
				(including a former employee or an applicant for employment) because the
				employee—
								(I)has disclosed information to the
				employer, or to any other person, that the employee reasonably believes
				evidences a violation of this subsection, or any rule or regulation pertaining
				to this subsection; or
								(II)seeks legal assistance or counsel
				related to any such violation, or cooperates, or seeks to cooperate, in an
				investigation or other proceeding concerning the employer’s compliance with the
				requirements of this subsection, or any rule or regulation pertaining to this
				subsection.
								The Secretary
				shall devise a process under which a nonimmigrant under section 101(a)(15)(L)
				who files a complaint regarding a violation of this subparagraph and is
				otherwise eligible to remain and work in the United States may be allowed to
				seek other appropriate employment in the United States for a period not to
				exceed the maximum period of stay authorized for such nonimmigrant
				classification.(iv)It is a violation of this subparagraph for
				an employer who has filed an application under paragraph (1) for a nonimmigrant
				under section 101(a)(15)(L)—
								(I)to require such nonimmigrant to pay a
				penalty for ceasing employment with the employer prior to a date agreed to by
				the nonimmigrant and the employer; or
								(II)to
				require or accept reimbursement or any other form of compensation from an alien
				with respect to a fee imposed on the employer related to such
				application.
								(v)If the Secretary finds, after
				notice and an opportunity for a hearing, that recovery of back wages, fees or
				costs is necessary to address a violation of this subparagraph or any other
				law, the Secretary may recover such back wages, fees or costs on behalf of the
				worker.
							(vi)The Secretary is authorized to take other
				such actions, including issuing subpoenas and seeking appropriate injunctive
				relief and specific performance of contractual obligations, as may be necessary
				to assure employer compliance with the terms and conditions under this
				paragraph. The rights and remedies provided to nonimmigrants under section
				101(a)(15)(L) by this paragraph are in addition to, and not in lieu of, any
				other contractual or statutory rights and remedies of such nonimmigrants, and
				are not intended to alter or affect such rights and remedies.
							(vii)(I)Except as provided in
				subclauses (II) and (III), a person or entity is considered to have complied
				with the requirements of this paragraph, notwithstanding a technical or
				procedural failure to meet such requirements, if there was a good faith attempt
				to comply with the requirements.
								(II)Subclause (I) shall not apply if—
									(aa)the Secretary of Homeland Security
				(or another enforcement agency) has explained to the person or entity the basis
				for the failure;
									(bb)the person or entity has been
				provided a period of not less than 10 business days (beginning after the date
				of the explanation) within which to correct such failure; and
									(cc)the person or entity has not
				corrected the failure voluntarily within such period.
									(III)A person or entity that, in the course
				of an investigation, is found to have violated the prevailing wage requirements
				set forth in subparagraph (G), shall not be assessed fines or other penalties
				for such violation if the person or entity can establish that the manner in
				which the prevailing wage was calculated was consistent with recognized
				industry standards and practices.
								(IV)Subclauses (I) and (III) shall not apply
				to a person or entity that has engaged in or is engaging in a pattern or
				practice of willful violations of this paragraph.
								(viii)The term substantial failure
				means the repeated, reckless or willful failure to comply with the requirements
				of this paragraph that constitute a significant deviation from the requirements
				of this paragraph or the terms and conditions of an application filed under
				paragraph (1) for nonimmigrants under section
				101(a)(15)(L).
							.
				(c)Technical
			 AmendmentSection 214(c)(2) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(c)(2)), as amended by this section, is further amended by
			 striking Attorney General each place such term appears and
			 inserting Secretary of Homeland Security.
				(d)Report on L–1
			 nonimmigrantsSection 214(c)(8) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(c)(8)) is amended—
					(1)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security or Secretary of State, as appropriate,;
					(2)by inserting
			 (L), after (H),; and
					(3)by adding at the
			 end the following:
						
							(F)The number of applications for
				nonimmigrants described under section 101(a)(15)(L), based on an approved
				blanket petition under paragraph (2)(A), which have been filed.
							(G)The number of applications for
				nonimmigrants described under section 101(a)(15)(L), based on an approved
				blanket petition under paragraph (2)(A), which have been
				approved.
							.
					(e)Report on L–1
			 blanket petition processNot
			 later than 12 months after the date of the enactment of this Act, the Inspector
			 General of the Department of Homeland Security, in cooperation with the
			 Inspector General of the Department of State, shall submit to the Committee on
			 the Judiciary of the House of Representatives and the Committee on the
			 Judiciary of the Senate a report regarding the use of blanket petitions under
			 section 214(c)(2)(A) of the Immigration and Nationality Act (8 U.S.C.
			 1184(c)(2)(A)). Such report shall assess the efficiency and reliability of the
			 process for reviewing such blanket petitions and adjudicating visa applications
			 filed under an approved blanket petition, including whether the process
			 includes adequate safeguards against fraud and abuse.
				VPromoting
			 Investment in the American Economy
			501.EB–5 Employment
			 Creation Investor Program
				(a)Authorization of
			 EB–5 employment creation regional center programSection 203(b)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(b)(5)) is amended by adding at the end the
			 following new subparagraph:
					
						(E)Set-aside for
				employment creation regional centers
							(i)In
				generalOf the visas otherwise available under this paragraph,
				the Secretary of State, together with the Secretary of Homeland Security, shall
				set aside at least 5,000 visas for a program involving regional centers
				designated by the Secretary of Homeland Security, on the basis of a general
				proposal, for the promotion of economic growth, including improved regional
				productivity, job creation, or increased domestic capital investment. A
				regional center shall have jurisdiction over a specific geographic area, which
				shall be described in the proposal and consistent with the purpose of
				concentrating pooled investment in defined economic zones. The establishment of
				a regional center under this subparagraph may be based on general predictions,
				contained in the proposal, concerning the kinds of new commercial enterprises
				that will receive capital from aliens under this paragraph, the jobs that will
				be created (directly or indirectly) as a result of such capital investments and
				the other positive economic effects such capital investments will have.
							(ii)MethodologiesIn determining compliance with this
				subparagraph, and notwithstanding requirements applicable to investors not
				involving regional centers, the Secretary of Homeland Security, in consultation
				with the Secretary of Commerce, shall recognize reasonable methodologies for
				determining the number of jobs created by a designated regional center,
				including such jobs that are estimated to have been created indirectly through
				revenues generated from increased exports, improved regional productivity, or
				increased domestic capital investment resulting from the regional center. The
				Secretary may consider estimated job creation outside the geographic boundary
				of a designated regional center if such estimate is supported by substantial
				evidence and constitutes no more than 50 percent of the overall number of jobs
				estimated to be created by such regional center.
							(iii)Preapproval of
				new commercial enterprisesThe Secretary of Homeland Security shall
				establish a preapproval procedure for commercial enterprises that—
								(I)allows a regional
				center to apply to the Secretary for approval of a new commercial enterprise
				before any alien files a petition for classification under this paragraph by
				reason of investment in the new commercial enterprise;
								(II)in considering an
				application under subclause (I), requires that the Secretary make final
				decisions on all issues under this paragraph other than those issues unique to
				each individual investor in the new commercial enterprise; and
								(III)requires that
				the Secretary eliminate the need for the repeated submission of documentation
				that is common to multiple petitions for classification under this paragraph
				through a regional center.
								(iv)Fee for
				regional center designationIn addition to any other fees authorized by
				law, the Secretary of Homeland Security shall impose a fee to apply for
				designation as an EB–5 regional center under this paragraph. Fees collected
				under this paragraph shall be deposited in the Treasury in accordance with
				section
				286(y).
							.
				(b)Targeted
			 employment areasSection 203(b)(5)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(b)(5)(B)) is amended as follows:
					(1)Targeted
			 employment area definedIn clause (ii), to read as
			 follows:
						
							(ii)Targeted
				employment area definedIn this paragraph, the term
				targeted employment area means—
								(I)a rural
				area;
								(II)an area that has
				experienced high unemployment (of at least 150 percent of the national average
				rate) within the preceding 12 months;
								(III)a county that
				has had a 20 percent or more decrease in population since 1970; or
								(IV)an area that is
				within the boundaries established for purposes of a State or Federal economic
				development incentive program, including areas defined as Enterprise Zones,
				Renewal Communities and Empowerment
				Zones.
								.
					(2)Rural area
			 definedIn clause (iii), by striking within a metropolitan
			 statistical area or.
					(3)Effect of prior
			 determinationBy adding at the end the following:
						
							(iv)Effect of prior
				determinationIn a case in which a geographic area is determined
				under clause (ii) to be a targeted employment area, such determination shall
				remain in effect during the 2-year period beginning on the date of the
				determination for purposes of any alien seeking a visa reserved under this
				subparagraph.
							.
					(c)Calculating job
			 creationSection 203(b)(5)(D) of such Act (8 U.S.C.
			 1153(b)(5)(D)) is amended to read as follows:
					
						(D)Full-time
				employmentIn this paragraph,
				the term full-time employment means employment in a position that
				requires at least 35 hours of service per week at any time, regardless of who
				fills the position. Such employment may be satisfied on a full-time equivalent
				basis by calculating the number of full-time employees that could have been
				employed if the reported number of hours worked by part-time employees had been
				worked by full-time employees. Full-time equivalent employment shall be
				calculated by dividing the part-time hours paid by the standard number of hours
				for full-time
				employees.
						.
				(d)CapitalSection 203(b)(5)(C) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(b)(5)(C)) is amended by adding at the end the
			 following:
					
						(iv)Capital
				definedFor purposes of this
				paragraph, the term capital does not include any assets acquired,
				directly or indirectly, by unlawful
				means.
						.
				
				(e)Type of
			 investmentSection
			 203(b)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(A)),
			 is amended by adding or similar entity after including a
			 limited partnership.
				(f)ExtensionSubparagraph
			 (A) of section 216A(d)(2) of the Immigration and Nationality Act (8 U.S.C.
			 1186b(d)(2)(A)) is amended by adding at the end the following: A date
			 specified by the applicant (but not later than the fourth anniversary) shall be
			 substituted for the second anniversary in applying the preceding sentence if
			 the applicant demonstrates that the applicant has attempted to follow the
			 applicant’s business model in good faith, provides an explanation for the delay
			 in filing the petition that is based on circumstances outside of the
			 applicant’s control, and demonstrates that such circumstances will be able to
			 be resolved within the specified period..
				(g)Study
					(1)In
			 generalThe Secretary of
			 Homeland Security, in appropriate consultation with the Secretary of Commerce
			 and other interested parties, shall conduct a study concerning—
						(A)current job
			 creation counting methodology and initial projections under section 203(b)(5)
			 of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)); and
						(B)how to best
			 promote the employment creation program described in such section overseas to
			 potential immigrant investors.
						(2)ReportThe Secretary of Homeland Security shall
			 submit a report to the Committee on the Judiciary of the House of
			 Representatives and the Committee on the Judiciary of the Senate not later than
			 1 year after the date of the enactment of this Act containing the results of
			 the study conducted under paragraph (1).
					(h)Biennial
			 reportBeginning on the date
			 that is one year after the date of enactment of this Act, and every 2 years
			 thereafter, the Secretary of Homeland Security shall submit a report to the
			 Committee on the Judiciary of the House of Representatives and the Committee on
			 the Judiciary of the Senate that measures the economic impact of the regional
			 center program described in section 203(b)(5)(E) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(b)(5)(E)), including—
					(1)foreign and
			 domestic capital investment;
					(2)the number of jobs directly and indirectly
			 created;
					(3)any other economic
			 benefits related to foreign investment under such program; and
					(4)the number of
			 petitions under such section approved or denied for each regional
			 center.
					(i)RulemakingNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall prescribe regulations to implement the amendments
			 made by this section.
				502.Concurrent filing;
			 adjustment of statusSection
			 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended—
				(1)in subsection (k), in the matter preceding
			 paragraph (1), by striking (1), (2), or (3) and inserting
			 (1), (2), (3), (5), or (6); and
				(2)by adding at the
			 end the following:
					
						(n)If, at the time a petition is filed under
				section 204 for classification under paragraph (5) or (6) of section 203(b),
				approval of the petition would make a visa immediately available to the alien
				beneficiary, the alien beneficiary’s adjustment application under this section
				shall be considered to be properly filed whether the application is submitted
				concurrently with, or subsequent to, the visa
				petition.
						.
				
				503.Fees; premium
			 processing
				(a)Establishment of
			 account; use of feesSection 286 of the Immigration and
			 Nationality Act (8 U.S.C. 1356), as amended by this Act, is further amended by
			 adding at the end the following:
					
						(y)Immigrant
				entrepreneur account
							(1)In
				generalThere is established
				in the general fund of the Treasury a separate account, which shall be known as
				the Immigrant Entrepreneur Account. Notwithstanding any other
				provision of law, there shall be deposited as offsetting receipts into the
				account all fees collected under paragraph (5) or (6) of section 203(b) of this
				Act or section 610(b) of the Departments of Commerce, Justice, and State, the
				Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153
				note).
							(2)Use of
				feesFees collected under this section may only be used by the
				Secretary of Homeland Security to administer and operate the employment
				creation program described in paragraph (5) or (6) of section
				203(b).
							.
				(b)Premium
			 processingSection 286(u) of the Immigration and Nationality Act
			 (8 U.S.C. 1356(u)) is amended by adding at the end the following: In the
			 case of a petition filed under section 204(a)(1)(H) for classification under
			 paragraph (5) or (6) of section 203(b), if the petitioner desires a guarantee
			 of a decision on the petition in 60 days or less, the premium processing fee
			 under this subsection shall be set at $2,500 and shall be deposited as
			 offsetting receipts in the Immigrant Entrepreneur Account established under
			 subsection (y)..
				
